Case 1:19-cv-01216-JPH-MPB Document 32 Filed 10/21/19 Page 1 of 3 PageID #: 146




                        UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS


 JUVELYN CLARKSON,                                Case No: 1:19-cv-1216-JPH-MPB
              Plaintiff/Counter-defendant,
 vs.

 CHASE BANK USA, N.A.,
            Defendant/Counter-plaintiff.




                                AGREED FINAL JUDGMENT

        THIS MATTER coming to be heard upon the agreement of the parties to resolve this matter

 with the entry of this Agreed Final Judgment, the Court therefore enters this Agreed Final

 Judgment as follows:

        It is hereby Ordered, Adjudged, and Decreed that Plaintiff/Counter-Defendant Juvelyn

 Clarkson (“Clarkson”) take nothing against Defendant/Counter-Plaintiff Chase Bank USA, N.A.,

 now known as JPMorgan Chase Bank, N.A. (“Chase”).

        It is further Ordered, Adjudged, and Decreed that Chase shall recover from Clarkson the

 principal sum of $14,005.46, plus pre-judgment interest of $2,020.99, as well as $5,735.10 for its

 reasonable attorneys’ fees, in a total amount recoverable from Clarkson, as of the date of this

 Judgment, of Twenty-One Thousand Seven Hundred Sixty-One and 55/100 Dollars ($21,761.55).

        It is further Ordered, Adjudged, and Decreed that Chase shall further be entitled to

 recover from Clarkson post-judgment interest at a rate of 19.24% per annum, as well as all of its

 costs and expenses, including its reasonable attorneys’ fees, incurred in enforcing or collecting

 upon this Agreed Final Judgment.
Case 1:19-cv-01216-JPH-MPB Document 32 Filed 10/21/19 Page 2 of 3 PageID #: 147




        It is further Ordered, Adjudged, and Decreed that this matter and all claims by the parties

 are hereby dismissed with prejudice. The Clerk is hereby instructed to terminate this matter.

 Date: 10/21/2019
Case 1:19-cv-01216-JPH-MPB Document 32 Filed 10/21/19 Page 3 of 3 PageID #: 148




 AS AGREED TO BY:


 /s/ Kyle W. LeClere
 KYLE W. LeCLERE

 ATTORNEYS FOR DEFENDANT
 CHASE BANK USA, N.A., now known as,
 JPMORGAN CHASE BANK, N.A.




               ____________________
 JUVELYN CLARKSON
 PLAINTIFF



 /s/ James A. Sellers II
 JAMES A. SELLERS II

 ATTORNEYS FOR PLAINTIFF JUVELYN
 CLARKSON
